   Case 2:16-cv-01758-LSC-JEO Document 40 Filed 02/03/20 Page 1 of 3                             FILED
                                                                         2020 Feb-04 PM 03:21
                                                                         U.S. DISTRICT COURT
                                                                             N.D. OF ALABAMA




                IN THE SUPREME COURT OF ALABAMA
                        January 30, 2020
                                                         2020 FES -3 /i, Ii: 31
                                                                        -. .. --- ~--' ; '.. j

1071037

Ex parte Nathaniel Woods.    MISCELLANEOUS CRIMINAL PETITION
( In re: Nathaniel Woods v. State of Alabama)       (Jefferson
Circuit Court: CC-04-4133; CC-04-4134; CC-04-4135; CC-04-4384;
Criminal Appeals: CR-05-0448).

                                ORDER

     The State of Alabama having filed a motion to set an
execution date, and the same having been submitted and duly
considered by the Court, it is considered that the motion to
set an execution date is due to be GRANTED.

     IT IS NOW ORDERED that Thursday, March 5, 2020, be fixed
as the date for the execution of the convict, Nathaniel Woods,
who is now confined in the William C. Holman Unit of the
Prison System at Atmore, Alabama.

     IT IS, THEREFORE, ORDERED that the Warden of the
William C. Holman Unit of the prison system at Atmore in
Escambia County, Alabama, execute the order, judgment and
sentence of law on March 5, 2020, in the William C. Holman
Unit of the prison system, by the means provided by law,
causing the death of such convict.

     IT IS FURTHER ORDERED that the Marshal of this Court
shall deliver, within five (5) days from this date, a
certified copy of this order to the Warden of the William C.
Holman Unit of the prison system at Atmore, in Escambia
County, Alabama, and make due return thereon to this Court.

     IT IS FURTHER ORDERED that the Clerk of this Court shall
transmit forthwith a certified copy of this order to the
following: the Governor of Alabama, the Clerk of the Court of
Criminal Appeals, the Attorney General of Alabama, the
Commissioner of the Alabama Department of Corrections, the
attorney of record for Nathaniel Woods, the Clerk of the
United States District Court for the Northern District of
Alabama, the Clerk of the United States Court of Appeals for
the Eleventh Circuit, the Clerk of the United States Supreme
   Case 2:16-cv-01758-LSC-JEO Document 40 Filed 02/03/20 Page 2 of 3




1071037

and the Clerk of the Circuit Court of Jefferson                  County,
Alabama, electronically or by United States mail,                postage
prepaid.

    Parker, C.J., and Bolin, Shaw, Bryan, Sellers, Mendheim,
Stewart, and Mitchell, JJ., concur.

    Wise, J., recuses.



                         * * * * * * * * *


     I, Julia Jordan Weller, Clerk of the Supreme Court of
Alabama, do hereby certify the foregoing is a full, true and
correct copy of the judgment and order of the Supreme Court of
Alabama directing the execution of the death sentence of
Nathaniel Woods as the same appears of record in this Court.


     Given under my hand and the seal of this Court on this
date, January 30, 2020.




                                             of Alabama
Case 2:16-cv-01758-LSC-JEO Document 40 Filed 02/03/20 Page 3 of 3




                                                                                                                               CERTIFIED MAltM         •   •   •   <   •   <   -"'   ~   .~ ., __ _,
                                                                      SUPREME COURT OF AIABAMA
                                                                                                                         I I Iii'
                                                                          300 DEXTER AVENUE
                                                                    MONTGOMERY, AIABAMA 36104-3741                                                                                                                                                         ~ct Lifl:~e PA!D
                                                                                                                                                                                                         61
                                                                                                                                                                                                       - UNITED   smns
                                                                                                                                                                                                        P0ST4&. SElfVli:Ers




                                                                                                                                                                                                                                                           MONTGOMERY, AL
                                                                                                                                                                                                                                                           36104
                                                                                                                                                                                                                                                           JAN 3q 1 20 ·
                                                                                                                                                                                                                                                           AMOUNT
                                                                                                                       7008 281 0 ODDO
                                                                                                                                   ~   3704 4347                                                                1000                                          $6.95
                                                                                           ~
                                                                                                                                                                                                                                      35203                R2305E125574-11
                                                                                                                                           'l--oo
                                                                               lltrgll//                                 ,:,,,.,s~,o~~-;~(\
                                                                                                                   ~~ .,_'J,-o> ~,~
                                                                                                                                      ·s
                                                                                 llt1J111s,.'ffl"1        #'~                                       c:?.
                                                                                           u         ,d'I'~   .,_v,~   <9-,J. </,r:i   ~'l1'';:,
                                                                                                                                                                   Clerk of Court
                                                                                                                 ~\~                                               Unites States District Court
                                                                                                                                                                   Northern District of Alabama
                                                                                                                                                                   1729 5th Avenue North
                                                                                                                                                                   Birmingham, AL 35203
                                                                                                                 ..::1t:::2::,3-···:2()3~?':"..1~                      11,JI, III11 1111I·,, •I 1/ I,             ti,,,,,,, I, II I1/1 1IJ11II•II/ /11 1,1 IIJ,
                                                                                                                                                                                                                                                     11
